UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 03-4981



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


ROJAS CRUZ-CORREA, a/k/a Gabriel       Cabrera,
a/k/a  Omar   Lopez-Correa, a/k/a      Vincente
Castillo-Cabrera,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. Frank W. Bullock, Jr.,
District Judge. (CR-03-278)


Submitted:   June 24, 2004                  Decided:   June 29, 2004


Before WILKINSON, NIEMEYER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Louis C. Allen III, Federal Public Defender, John A. Dusenbury,
Jr., Assistant Federal Public Defender, Greensboro, North Carolina,
for Appellant. Anna Mills Wagoner, United States Attorney, Angela
Hewlett Miller, OFFICE OF THE UNITED STATES ATTORNEY, Greensboro,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:
            Rojas   Cruz-Correa,     a       native   and   citizen    of   Mexico,

appeals his conviction and ninety-month prison sentence following

his guilty plea to illegal reentry into the United States after

having been removed subsequent to conviction for an aggravated

felony, in violation of 8 U.S.C. § 1326(a), (b)(2) (2000). Cruz-

Correa’s    attorney   has   filed       a    brief   pursuant    to    Anders   v.

California, 386 U.S. 738 (1967), asserting that there are no

meritorious grounds for appeal but addressing whether the district

court erred by imposing a ninety-month sentence.                 Cruz-Correa has

been informed of his right to file a pro se supplemental brief but

has not done so.

            We find that the district court properly computed Cruz-

Correa’s total offense level and criminal history category and

correctly     determined     the     applicable         guideline       range    of

seventy-seven to ninety-six months imprisonment.                       The court’s

imposition of a sentence within the properly calculated range is

not reviewable.     United States v. Jones, 18 F.3d 1145, 1151 (4th

Cir. 1994).

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal. We therefore affirm Cruz-Correa’s conviction and sentence.

This court requires that counsel inform his client, in writing, of

his right to petition the Supreme Court of the United States for

further review.     If the client requests that a petition be filed,


                                     - 2 -
but counsel believes that such a petition would be frivolous, then

counsel   may   move   in   this   court    for   leave   to   withdraw   from

representation.    Counsel’s motion must state that a copy thereof

was served on the client.

           We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.

                                                                    AFFIRMED




                                    - 3 -